UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR - 2 2002

Thank you for your letter regarding the Florida Department of Education's (FDE)
compliance with the Individuals with Disabilities Education Act (IDEA). We apologize
for the delay in responding.
One of the primary concerns that you raise in your most recent letter is whether FDE
operates either a one-tier or two-tier due process system. Section 6A-6.03311(5) of the
Florida Statute of State Board of Education Rules outlines the requirements for due
process hearings in Florida. Section 6A-6.0331 1(5)(a)-(b) describes certain
responsibilities to be carried out by school districts, such as keeping a list of persons who
serve as hearing officers including a statement of their qualifications. However, Section
6A-6.03311 (5)(e) states, "A hearing shall be conducted by a hearing officer from the
Division of Administrative Hearings, Department of Administration." For your
information, we are enclosing a copy of the sections referenced above. As stated in our
most recent letter to you dated July 2, 2001, the Office of Special Education Program s
(OSEP) has determined that FDE operates a one-tier due process system. This decision
was reached as a result of OSEP's 2000 monitoring review of FDE as well as our review
of Florida's Eligibility Document Submission for Federal Fiscal Year 2000.
On July 2, 2001, based on FDE's assurance that throughout the period of the current
grant award, all public agencies in Florida that provide special education and related
services to children with disabilities will operate their programs in a manner fully
consistent with Part B and Florida will resolve all of the issues identified in OSEP's
review of the Florida eligibility documentation , Florida received a conditional approval
from the U.S. Department of Education (Department). At this time, FDE is revising its
eligibility documents and will resubmit the documents to the Department this spring. As
you may know, this process included public hearings recently conducted by FDE on the
Florida statute and State Board of Education rules. When we receive FDE's eligibility
documents, OSEP's review will again include a careful analysis of the State's policies
and procedures, including the due process system, to ensure that FDE's documents meet
the requirements of Part B of IDEA.
Another issue you raise in your correspondence is that OSEP's April 23, 2001 monitoring
report is "59 pages of fluff' that contains "only suggestions for improvement". That is
incorrect. While the report contains suggestions for improvement, it also includes a
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 number of significant findings of noncompliance. These findings include, among others,
that FDE's monitoring system is not effective in identifying and correcting
noncompliance with Part B requirements that focus on improved results for children with
disabilities. The next phase of OSEP's Continuous Improvement Monitoring Process,
developed with input from stakeholders throughout the nation, is the development,
implementation and evaluation of the State's Improvement Plan (IP). Currently, FDE,
with input from the Florida State Advisory Panel, is developing an IP that will address
the areas of noncompliance identified in OSEP's monitoring report. We are working
closely with FDE staff to track the progress of the IP and ensure that it includes the
activities necessary to correct the deficiencies identified in OSEP's monitoring report.
You also mention Florida's program of Scholarships to Public or Private Schools of
Choice for Students with Disabilities authorized by Florida statute 229.05371 (referred to
as the Scholarship Program). The March 30, 2001 letter you refer to from the
Department concerning the Scholarship Program does state that if FDE and its local
school districts have made a free appropriate public education (FAPE) available to
eligible children with disabilities in a public school but their parents elect tO place them
in private schools through the Scholarship Program, then such children are considered
"private school children with' disabilities" enrolled by their parents. See 34 CFR
§300.450. IDEA provides for a process by which limited services may be provided to
some parentally placed private school students with disabilities. 34 CFR §§300.453300.462. You state that school districts consider children who participate in the
Scholarship Program to be dually enrolled both in the school district and in the private
school placement. Under 34 CFR §300.753(a)(3), a State may include in its annual count
of children with disabilities served the number of private school children with disabilities
provided special education or related services under 34 CFR §§300.452-300.462 that
meet State standards. Therefore, a school district may count these children for IDEA
purposes if they are providing them special education or related services under 34 CFR
§ §300.452-300.462. Finally, the letter states that the Department strongly recommends
that the State or local school district notify parents who choose private school placement
under the Scholarship Program that the student may retain certain rights under Section
504 of the Rehabilitation Act of 1973 (Section 504) and Title II of the Americans with
Disabilities Act, although the student will not be entitled to FAPE under IDEA, while
enrolled in the private school.
In your letter, you asked, "how do parents exhaust 504 issues?" The U.S. Department of
Education's Office for Civil Rights (OCR) is responsible for enforcing Section 504. The
address and telephone number for OCR's Southern Division are listed below:
Office for Civil Rights, Atlanta Office
U.S. Department of Education
61 Forsyth St. S.W., Suite 19T70
Atlanta, GA 30303-3104
Telephone: (404) 562-6350
Fax: (404) 562-6455
Email: OCR_Atlanta@ed.gov

Page 3

Both the eligibility documents review process and the OSEP monitoring review of FDE
involve extensive analysis of FDE's policies and procedures by Department of Education
staff. We hope you find this information helpful.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosure

